 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL CLAMP,                                      Case No. 1:19-cv-01625-SAB

12                  Plaintiff,                           ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                    APPLICATION

15                  Defendant.                           (ECF No. 2)

16                                                       TWENTY DAY DEADLINE

17

18          Michael Clamp (“Plaintiff”) filed a complaint in this action seeking review of the final

19 decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)
20 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in

21 forma pauperis pursuant to 28 U.S.C. § 1915. However, Plaintiff’s application does not provide

22 sufficient information for the Court to determine if he is entitled to proceed in this action without

23 prepayment of fees. Plaintiff indicated that he lives with his parents and the amounts of his

24 expenses which he states are paid out of his wife’s salary. But, Plaintiff did not indicate what his

25 wife’s salary is and he does have cash in the bank.

26          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

27 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

28 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in


                                                     1
 1 full.

 2          Based upon the foregoing, it is HEREBY ORDERED that:

 3          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 4          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 5                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 6          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 7                  $400.00 filing fee for this action, or (2) complete and file the enclosed

 8                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 9                  Form) – AO 239; and

10          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

11                  to pay the filing fee and failure to comply with a court order.

12
     IT IS SO ORDERED.
13

14 Dated:        November 15, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
